  Case 1:20-cv-00096-GZS Document 1 Filed 03/13/20 Page 1 of 4               PageID #: 1



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE (Bangor)

 UNITED STATES OF AMERICA,

                   Plaintiff,                           Case No.
        v.                                              District Judge
                                                        Magistrate Judge
 ERIC W. LEVANGIE,

                  Defendant.


                                         COMPLAINT


       The United States of America, at the direction of a delegate of the Attorney General

and with the authorization of a delegate of the Secretary of the Treasury, pursuant to 26

U.S.C. § 7401, brings this civil action to reduce to judgment unpaid federal tax liabilities

owed by Eric W. Levangie. For its complaint, the United States alleges as follows:

                                   JURISDICTION AND PARTIES

       1.      The district court has jurisdiction pursuant to 26 U.S.C. §§ 7402(a) and

28 U.S.C. §§ 1331, 1340, and 1345.

       2.      The defendant, Eric W. Levangie, resides in Waldo County, Maine, within

the jurisdiction of this Court.

   CLAIM AGAINST ERIC W. LEVANGIE TO REDUCE INCOME TAX LIABILITIES TO JUDGMENT

       3.      A delegate of the Secretary of the Treasury made assessments against Eric

W. Levangie for income taxes and penalties for the periods, on the dates, and in the

amounts described in the table below. These liabilities have balances due as of March

11, 2020, including costs,        statutory interest, and accruals, and after applying any

abatements, payments, and credits, as follows:




                                          Page 1 of 4
Case 1:20-cv-00096-GZS Document 1 Filed 03/13/20 Page 2 of 4                PageID #: 2



Tax Period   Assessment         Assessment Type                Amount       Balance Due
 Ending         Date                                          Assessed       03/11/2020
12/31/2005   03/15/2010     Income tax per examination.        $26,730.00      $45,749.38

                            Penalty for failure to pay
             03/15/2010     estimated tax.                       $637.00
                            26 U.S.C. § 6654.

                            Penalty for failure to timely
             03/15/2010     file return.                        $6,014.25
                            26 U.S.C. § 6651(a)(1).


             03/15/2010     Penalty for failure to pay tax.     $6,281.55
                            26 U.S.C. § 6651(a)(2)-(3).


             09/27/2010     Penalty for failure to pay tax.      $400.95
                            26 U.S.C. § 6651(a)(2)-(3).

12/31/2006     03/15/2010   Income tax per examination.        $45,945.00      $15,901.99

                            Penalty for failure to pay
               03/15/2010   estimated tax.                       $299.00
                            26 U.S.C. § 6654.

                            Penalty for failure to timely
               03/15/2010   file return.                       $10,337.63
                            26 U.S.C. § 6651(a)(1).


               03/15/2010   Penalty for failure to pay tax.     $8,040.37
                            26 U.S.C. § 6651(a)(2)-(3).


               09/27/2010   Penalty for failure to pay tax.     $2,756.70
                            26 U.S.C. § 6651(a)(2)-(3).


               09/26/2011   Penalty for failure to pay tax.      $689.17
                            26 U.S.C. § 6651(a)(2)-(3).

12/31/2008     05/23/2011   Income tax per examination.       $134,523.00     $155,257.03

                            Penalty for failure to pay
               05/23/2011   estimated tax.                       $473.51
                            26 U.S.C. § 6654.

                            Penalty for failure to timely
               05/23/2011   file return.                       $30,267.68
                            26 U.S.C. § 6651(a)(1).


               05/23/2011   Penalty for failure to pay tax.    $17,487.99
                            26 U.S.C. § 6651(a)(2)-(3).




                                      Page 2 of 4
  Case 1:20-cv-00096-GZS Document 1 Filed 03/13/20 Page 3 of 4                  PageID #: 3



  Tax Period     Assessment         Assessment Type                Amount       Balance Due
   Ending           Date                                          Assessed       03/11/2020

                  09/26/2011    Penalty for failure to pay tax.     $4,708.30
                                26 U.S.C. § 6651(a)(2)-(3).

  12/31/2009      12/16/2013    Income tax per examination.        $38,586.00      $82,292.24

                                Penalty for failure to pay
                  12/16/2013    estimated tax.                       $923.84
                                26 U.S.C. § 6654.

                                Penalty for failure to timely
                  12/16/2013    file return.                        $8,681.85
                                26 U.S.C. § 6651(a)(1).


                  12/16/2013    Penalty for failure to pay tax.     $8,681.85
                                26 U.S.C. § 6651(a)(2)-(3).


                  09/22/2014    Penalty for failure to pay tax.      $964.65
                                26 U.S.C. § 6651(a)(2)-(3).

     Total                                                                        $299,200.64


        4.     Notice of the liabilities described in paragraph 3 was given to, and payment

demanded from, Eric W. Levangie.

        5.     Despite proper notice and demand, Eric W. Levangie failed, neglected, or

refused to fully pay the foregoing liabilities, and after the application of all abatements,

payments, and credits, he remains liable to the United States in the amount of

$299,200.64, plus statutory additions including interest accruing from and after March 12,

2020.

        WHEREFORE, the plaintiff United States of America requests the following relief:

        A.     Judgment against the defendant Eric W. Levangie for income tax liabilities

pertaining to the periods ending December 31, 2005, December 31, 2006, December 31,

2008, and December 31, 2009, in the amount of $299,200.64, plus statutory additions

from and after March 12, 2020, including interest pursuant to 26 U.S.C. §§ 6601, 6621,

and 6622, and 28 U.S.C. § 1961(c); and,


                                          Page 3 of 4
  Case 1:20-cv-00096-GZS Document 1 Filed 03/13/20 Page 4 of 4            PageID #: 4



       B.      The United States of America shall recover its costs, and be awarded such

other and further relief as the Court determines is just and proper.


                                              Respectfully submitted,

                                              RICHARD E. ZUCKERMAN
                                              Principal Deputy Assistant Atty. General
 Friday, March 13, 2020                       U.S. Dept. of Justice, Tax Division

 Of Counsel:
                                              /s/ L. Steven Schifano
 HALSEY B. FRANK                              _____________________________
 United States Attorney                       L. Steven Schifano
                                              Trial Attorney, Tax Division
                                              U.S. Department of Justice
                                              P.O. Box 55, Ben Franklin Station
                                              Washington, D.C. 20044
                                              (202) 307-6575 Phone
                                              (202) 514-5238 Fax
                                              L.Steven.Schifano@usdoj.gov
                                              Wisconsin Bar # 1019644
                                              Counsel for the United States




                                       Page 4 of 4
